39 U.S. 524 (1840)
14 Pet. 524
THE UNITED STATES
vs.
SAMUEL B. STONE.
Supreme Court of United States.

*525 For the United States, Mr. Gilpin, Attorney General; for Samuel B. Stone, Mr. Sullivan, who submitted a printed argument.
The case was not argued, it having been remanded to the Circuit Court.
Mr. Chief Justice TANEY delivered the opinion of the Court
The Court have examined the record in this case, and it is evident that in the form in which it comes before us, we have no jurisdiction.
The suit appears to have been brought in the District Court, and to have been carried on in that Court until a verdict was rendered. It was then by consent of counsel transferred to the Circuit Court, precisely in the state in which it then was; and a division of opinion then entered, pro forma, to send the case to this Court.
All of this appears on the record; and is exceedingly irregular. The suit was brought originally in the District Court, and the verdict rendered there. The judgment or other proceeding on that verdict, ought to have been entered there also; and it was altogether irregular to transfer the proceedings, in that condition, to the Circuit Court.
We are aware that in some cases, where the point arising is one of importance and difficulty, and it is desirable for the purposes of justice to obtain the opinion of this Court, the judges of the Circuit Court have sometimes, by consent, certified the point to this Court, as upon a division of opinion; when in truth they both rather seriously doubted than differed about it. We do not object to a practice of this description, when applied to proper cases, and on proper occasions. But they must be cases sanctioned by the judgment of one of the judges of this Court, in his circuit. A loose practice in this respect, might render this Court substantially a Court for the original decision of all causes of importance; when the Constitution and the laws intended to make it altogether appellate in its character; except in the few cases of original jurisdiction enumerated in the Constitution.
The case, as sent here, involves a constitutional question, which is argued at some length in the printed brief; and this furnishes a still stronger objection to the manner in which the point is brought before us. It would hardly be proper for this Court to express opinions upon constitutional questions; when it appears, clearly, by the record that there is no suit legitimately before it.
The case is therefore remanded to the Circuit Court for further proceedings, according to law.
The case of the United States vs. Charles A. Woolsey, having been sent here in like manner; must also be remanded for the reasons above stated.